Citation Nr: 0801546	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to September 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.

In a June 2006 statement to the Board, the veteran raised the 
issue of entitlement to an increased evaluation for a left 
knee disability.  This issue has not been developed for 
appellate review, and is therefore referred to the RO for 
appropriate disposition.


REMAND

The veteran claims entitlement to a total disability rating 
based on individual unemployability (TDIU).  After a thorough 
review of the veteran's claims file, the Board finds that 
this issue must be remanded for further development.  

Although the veteran does not meet the scheduler criteria for 
TDIU of 38 C.F.R. § 4.16(a), he has demonstrated difficulty 
securing substantially gainful employment.  VA may not reject 
a claim for entitlement to TDIU without producing evidence, 
as distinguished from mere conjecture, that the veteran's 
service-connected disabilities do not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has 
a duty to supplement the record by obtaining an examination, 
which includes an opinion as to what, if any, affect the 
veteran's service-connected disabilities have on his ability 
to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. 
App. at 538.  There is no such medical opinion of record.  
Accordingly, remand is required for a VA examination. 

Additionally, in June 2006, the veteran submitted a statement 
to the Board indicating that he had further evidence to 
submit, in the form of VA orthopedic treatment records, with 
regard to his claim.  Accordingly, a request should be made 
for additional VA treatment records.

Further, in the June 2006 statement, the veteran raised a 
claim for an increase in his service-connected left knee 
disability.  That issue is referred to the RO for appropriate 
disposition.  The issue of entitlement to TDIU is 
inextricably intertwined with the resolution of the claim for 
an increased rating for a left knee disorder because 
entitlement to TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  
Accordingly, appellate review of the veteran's TDIU claim 
must be deferred because this new issues is inextricably 
intertwined and must first be addressed by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his service-connected left 
knee disorder, since February 2005.  The 
RO must then obtain copies of the related 
medical records that are not already in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond. 

3.  The RO must afford the veteran a VA 
examination to determine the impact of his 
service-connected disability on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner must elicit from 
the veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the veteran is 
unable to obtain or retain employment due 
only to his service-connected disability, 
consistent with his education and 
occupational experience, irrespective of 
age and any nonservice-connected 
disorders.  A complete rationale for any 
opinions expressed must be given.  The 
report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  The RO must adjudicate the issue of 
entitlement to an increased rating for his 
service-connected left knee disorder.  To 
vest the Board with jurisdiction over any 
adverse decision on this claim, the 
veteran must submit a timely notice of 
disagreement as well as a timely 
substantive appeal. 

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim of TDIU 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After the 
veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

